Citation Nr: 0632730	
Decision Date: 10/23/06    Archive Date: 10/31/06

DOCKET NO.  03-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an evaluation is excess of 40 percent for 
service-connected chronic lumbosacral strain, with 
degenerative disc disease and degenerative joint disease, L2-
3 and L3-4.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel





INTRODUCTION

The veteran had active service from November 1966 to October 
1968, and from December 1972 to December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which confirmed and continued a 40 percent disability 
evaluation for service-connected chronic lumbosacral strain.


FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's service-connected chronic 
lumbosacral strain, with degenerative disc disease and 
degenerative joint disease , L2-3 and L3-4, is characterized 
by no more than overall moderate limitation of motion, 
complaints of pain and findings of tenderness and, at times, 
muscle spasm.  

2.  The veteran has additional functional limitation of 
motion of no more than 30 degrees with repetitive use and 
flare-ups.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for service-connected chronic lumbosacral strain, 
with degenerative disc disease and degenerative joint 
disease, L2-3 and L3-4, have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5235 to 5243 (2006), Diagnostic Code 5295 
(2003).


2.  Any additional functional impairment due to flare-ups, 
incoordination, fatigability or weakness is contemplated in 
the currently assigned disability evaluation.  38 C.F.R. 
§§ 4.40, 4.45 (2006) DeLuca v. Brown, 8 Vet. App. 202 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim claim 
for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

In December 2004, the RO sent the veteran a letter informing 
him of the types of evidence needed to substantiate his claim 
and its duty to assist him in substantiating his claim under 
the VCAA.  The December 2004 letter informed the veteran that 
it was his responsibility to send medical records showing his 
service-connected disability has increased in severity, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also advised that he 
should send any evidence in his possession that pertains to 
his claim.  See 38 C.F.R. § 3.159(b)(1).  In addition, the RO 
sent the veteran letters dated in March and April 2006 which 
informed him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

As noted, in Pelegrini, the Court of Appeals for Veterans 
Claims held in part that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial decision.  In this regard, the Board notes that the 
claim for an increased evaluation for service-connected 
chronic lumbosacral strain on appeal was initiated in June 
1998, and was subsequently granted in a November 1998 rating 
decision.  The VCAA was enacted in November 2000, at which 
time the veteran was being re-evaluated for a possible 
increase in his service-connected disability.  In March 2001, 
the RO confirmed and continued the veteran's 40 percent 
disability evaluation for service-connected chronic 
lumbosacral strain, and the veteran appealed the RO's 
determination.  The veteran perfected his substantive appeal 
to the Board in March 2003, and was afforded a VA 
examination, after which the RO sent him a letter dated in 
December 2004, informing him of the VCAA and its effect on 
his claim.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable RO 
decision, he has not been prejudiced thereby.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirements was harmless error.  The content of the 
December 2004 letter provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  Following the VCAA letter, the March 2005 and 
April 2006 SSOCs were issued, which provided the veteran with 
an additional 60 days to submit additional evidence.

Thus, the Board finds that the actions taken by VA have 
essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2006).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service connection for lumbosacral strain was established in 
May 1969, and the RO assigned a 10 percent disability 
evaluation under Diagnostic Code (DC) 5295, effective October 
1968.  At that time, the RO considered an April 1969 VA 
examination which revealed the veteran demonstrated normal 
range of motion with lumbosacral discomfort on examination 
and on straight leg raising.  Also considered were X-rays of 
the veteran's spine which revealed he had deformities in the 
anterior portions of the 12th dorsal and first two lumbar 
segments.

In May 1976, the RO reduced the veteran's disability 
evaluation to zero percent, effective December 1975, after a 
March 1976 VA examination revealed normal straight-leg-raises 
and normal range of motion, with no palpable tenderness or 
spasm.  In October 1990, the veteran requested an increased 
evaluation for service-connected lumbosacral strain and 
submitted private medical records which showed he was treated 
for low back strain with tenderness and acute spasm.  In a 
rating action dated in November 1990, the RO increased the 
veteran's disability evaluation to 10 percent, effective June 
1990.  


In June 1998, the veteran requested an increased evaluation 
for service-connected lumbosacral strain and, in a rating 
action dated in November 1998, the RO increased the veteran's 
disability evaluation to 40 percent under DC 5295, effective 
June 1998.  At that time, the RO considered an October 1998 
VA examination which revealed the veteran had spasticity in 
the left paraspinous musculature and moderate tenderness over 
the lumbar spine and sacroiliac regions.  At the October 1998 
examination, the veteran demonstrated forward flexion to 80 
degrees with pain, extension to +5 degrees with pain, lateral 
bending to 20 degrees bilaterally, and rotation to 20 degrees 
bilaterally.  X-rays revealed degenerative disc and joint 
disease at L2-3 and L3-4.  

The Board notes that the rating criteria for evaluating the 
spine remained unchanged from 1972 to 2002.  However, during 
the pendency of the veteran's claim and appeal, the rating 
criteria for evaluating intervertebral disc syndrome were 
revised, effective from September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002); (codified at 38 C.F.R. § 4.71a, DC 
5293 (2003)).  In 2003, further amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243 (2004)).  The latter amendment and a subsequent 
correction were made effective from September 26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 
10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated March 2001.  In the March 2005 and 
April 2006 SSOCs, the RO evaluated the claim using both the 
old criteria and the new rating criteria, effective from 
September 2003.  It is clear, therefore, that the RO 
considered the old and new rating criteria, and that the 
veteran was made aware of the changes.  See Bernard v. Brown 
4 Vet. App. 384 (1993).  

As noted, the veteran's service-connected lumbar spine 
disability is rated under 38 C.F.R. § 4.71a, DC 5295 (1998).  
Under DC 5295, in effect prior to September 26, 2003, a 40 
percent rating was warranted for severe lumbosacral strain 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

Under DC 5293, in effect prior to September 2003, a 40 
percent evaluation was warranted for severe intervertebral 
disc syndrome with recurring attacks and intermittent relief; 
and a 60 percent evaluation was warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc with little intermittent relief.  

The Board observes that the words "severe" and 
"pronounced" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the degree that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6.  It should 
also be noted that use of descriptive terminology such as 
"mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Under the amendment to the Rating Schedule that became 
effective on September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2005).  The criteria for the 
General Rating Formula for Diseases and Injuries of the


Spine (Diagnostic Codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) are as follows, in 
part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

      100%	Unfavorable ankylosis of the entire spine;
      50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, 
bowel or bladder
impairment, separately, under an appropriate 
diagnostic code.
Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2006).

After carefully reviewing the evidence of record, the Board 
finds the preponderance of the evidence is against the grant 
of an increased evaluation for service-connected chronic 
lumbosacral strain.  

In evaluating the veteran's claim under DC 5295, in effect 
prior to September 2003, the Board notes that the veteran has 
consistently demonstrated limitation of motion in his lower 
back.  See VA examination reports dated December 2000, 
February 2003, December 2004, and February 2006.  However, 
the veteran is currently assigned the highest possible 
disability evaluation under DC 5295.  Accordingly, the Board 
will consider the veteran's service-connected disability 
under all other potentially applicable diagnostic codes, to 
determine whether he can be rated higher than 40 percent.  

In this context, the Board notes the only codes that would 
assist the veteran in obtaining a higher evaluation are DC 
5285, for residuals of fractured vertebra; DC 5286, for 
complete bony fixation (ankylosis) of the spine; DC 5289, for 
ankylosis of the lumbar spine; and DC 5293, for 
intervertebral disc syndrome.  The veteran has never been 
shown to have a fractured vertebra or ankylosis of any 
portion of the spine.  Therefore, DCs 5285, 5286, and 5289 
(2003) do not assist the veteran in obtaining a higher 
evaluation, and are not for application in this case.  

In evaluating the veteran's claim under DC 5293, in effect 
prior to September 2003, the Board notes the veteran has 
consistently complained of pain and was observed to have 
muscle spasms at the February 2003 and December 2004 VA 
examinations.  However, he has not been shown to have 
symptoms compatible with sciatic neuropathy, absent ankle 
jerk, or other neurological findings.  In fact, a December 
2004 electromyelogram and nerve conduction study was normal 
and revealed no evidence of right lumbosacral or right lower 
leg radiculopathy.  Therefore, DC 5293 (2003) is not for 
application in this case.

Under the current schedular criteria, the Board finds that an 
evaluation in excess of 40 percent is not warranted, as the 
evidence of record shows the veteran has not demonstrated the 
symptoms or criteria necessary to warrant a higher evaluation 
under the current General Rating Schedule for Diseases and 
Injuries of the Spine.  Specifically, there is no competent 
evidence that he has either unfavorable ankylosis of the 
thoracolumbar spine or the entire spine, which is when the 
spine is fixed in flexion or extension and is accompanied by 
other symptoms.  At the February 2006 VA examination, the 
veteran demonstrated forward flexion to 45 degrees, extension 
to +5 degrees, right and left lateral flexion to 15 degrees, 
and right and left rotation to 15 degrees.  The evidence of 
record shows he has consistently demonstrated movement of the 
spine in the planes of excursion (forward flexion, backward


extension, and lateral flexion and rotation) tested, which 
clearly indicates he does not have ankylosis.  Therefore, a 
rating in excess of 40 percent cannot be awarded for the 
veteran's chronic lumbosacral strain under the General Rating 
Formula.

The Board notes also the veteran is currently assigned a 
separate rating based upon the neurological abnormalities 
associated with his lumbosacral strain.  In a rating action 
dated in March 2006, the RO granted service connection for 
right leg radiculopathy as secondary to service-connected 
chronic lumbosacral strain, and assigned a 10 percent 
disability evaluation under DC 5243-8520.  In awarding a 
separate rating based on the veteran's associated 
neurological abnormalities, the RO considered the veteran's 
complaints of radicular symptoms into both legs and 
intermittent numbness in the right lateral thigh.  The RO 
also considered the February 2006 VA examination which 
revealed the veteran had diminished sensation in the lateral 
right thigh and calf and had one-half inch of atrophy in the 
left quadricep in comparison to the right.  The disability 
evaluation for service-connected right leg radiculopathy is 
not currently before the Board; therefore, a separate, higher 
rating for associated neurological abnormalities will not be 
considered in this decision.  

The Board has considered the veteran's service-connected 
lumbar spine disability in light of DC 5003, for degenerative 
arthritis.  In this regard, X-rays taken in November 2000 
showed moderate degenerative changes throughout the 
lumbosacral spine.  Under DC 5003, degenerative arthritis, 
when substantiated by X-rays, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added, under DC 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 20 percent disability rating is warranted with X-
ray evidence of involvement of two or more major joints or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent disability 
rating is warranted with x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  Note 
1 accompanying DC 5003 states that the 20 percent and 10 
percent ratings based on X-ray findings will not be combined 
with ratings based upon limitation of motion.  Note 2 states 
that the 20 percent and 10 percent ratings based on X-ray 
findings will not be utilized in rating conditions listed 
under Diagnostic Codes 5013 to 5024.

In evaluating the claim under DC 5003, described above, the 
Board again notes the veteran has demonstrated limited range 
of motion that would warrant a compensable evaluation under 
DC 5292 (2002).  In reviewing the evidence, the Board notes 
the veteran suffers from no more than moderate limitation of 
motion of the lumbar spine as contemplated in DC 5292 (2002) 
as the veteran's forward flexion and extension have been 
limited to no less than 45  and 25 degrees, respectively, 
throughout the pendency of the appeal.  See VA examination 
reports dated December 2004 and February 2006.  Although the 
veteran suffers from moderate limitation of motion, his 
service-connected disability is rated under DC 5295 (2003) as 
it provides a higher disability evaluation.  Therefore, the 
Board finds that a separate 10 percent evaluation under DC 
5003 due to degenerative arthritis is not warranted in this 
case.  

38 C.F.R. §§ 4.40 and 4.45 and the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), require the Board to consider 
the veteran's pain, swelling, weakness, and excess 
fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

The Board has considered the veteran's functional loss due to 
pain on motion, under the provisions of 38 C.F.R. §§ 4.40, 
4.45.  See DeLuca, supra.  Within this context, the Board 
notes the veteran has complained of flare-ups of pain that 
occur on the average of three days a week.  See VA 
examination reports dated December 2000 and February 2006.  
The examiner who conducted the February 2006 VA examination 
estimated that, during his flare-ups, the veteran would have 
an additional loss of 20 degrees in forward flexion without 
additional weakness or incoordination.  Similarly, the 
examiner who conducted the December 2004 VA examination 
estimated the veteran would have an additional loss of range 
of motion of no more than 30 degrees with repetitive use and 
flare-ups.  The December 2004 examiner stated the veteran may 
have some associated weakness and lack of endurance in his 
lower extremities but noted he would not expect any radicular 
symptoms, a neurological deficit, or any disturbance in gait.  
See also December 2000 VA examination report.  In addition, 
the Board notes the veteran has demonstrated pain on movement 
of his lumbar spine.  See VA examination reports dated 
December 2004 and February 2006.  

Although the veteran has additional functional limitation due 
to pain, we note that, in assigning a 40 percent evaluation 
for the lumbosacral strain in November 1998, his symptoms did 
not warrant an increased evaluation; however, the RO 
considered the veteran's complaints of pain as well as his 
increased incoordination when he has increased back pain.  
See November 1998 rating decision.  The RO also considered 
any additional loss of motion during flare-ups, which was 
noted to be considered severe.  See March 2001 rating 
decision.  Likewise, review of the pertinent evidence shows 
the current symptoms do not warrant a 40 percent evaluation 
under DC 5295 (2003) or any other code, as discussed above.  
Therefore, the Board finds that any additional functional 
impairment due to pain is contemplated in the 40 percent 
disability evaluation currently assigned and the 
preponderance of the evidence is against a finding that the 
veteran's functional limitation due to pain warrants an 
evaluation in excess of 40 percent.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca, supra.  

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to an evaluation 
in excess of 40 percent for service-connected chronic 
lumbosacral strain with degenerative disc disease and 
degenerative joint disease, L2-3 and L3-4, and the benefit-
of-the-doubt is not for application.  See Gilbert, 1 Vet. 
App. at 55.  




ORDER

Entitlement to an evaluation in excess of 40 percent for 
service-connected chronic lumbosacral strain, with 
degenerative disc disease and degenerative joint disease, L2-
3 and L3-4, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


